Appellant was indicted, prosecuted and convicted of unlawfully pursuing the occupation of selling intoxicating liquors in prohibition territory, and her punishment assessed at two years confinement in the penitentiary.
The two grounds in the motion complaining that the court erred in admitting testimony, and in excluding testimony, can not be considered by us as there are no bills of exception in the record.
There was no error in the court refusing the special charges requested, There was no evidence calling for the first special charge, the record not even suggesting that she, in making the sales and pursuing the occupation, was acting under the direction of her husband.
The statutes provide that the purchaser of intoxicating liquor in prohibition territory is not an accomplice, consequently the court did not err in refusing the instruction presenting this issue.
The only ground in the motion complaining of the charge of the court is too general to be considered.
The judgment is affirmed.
Affirmed.